Citation Nr: 1716451	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, including pneumonia and asthma.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for gastroenteritis with diverticulitis, lactose deficiency syndrome, and abdominal and right side pain.

5.  Entitlement to an initial compensable rating for post-traumatic headaches.

6.  Entitlement to a rating in excess of 10 percent for right hip bursitis.




REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to May 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2016, at which time it was remanded for further development.  The requested development was completed,   and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The probative evidence of record does not contain a current diagnosis of pneumonia.

2.  The probative evidence of record demonstrates that the Veteran's asthma began during service.

3.  The probative evidence of record shows degenerative changes of the right shoulder manifested to a compensable level within one year of the Veteran's discharge from active duty.  

4.  The probative evidence of record does not contain a current diagnosis of PTSD, and there is no probative evidence otherwise linking a current psychiatric disorder to service.   

5.  Throughout the appeal period, the Veteran's service-connected gastroenteritis with diverticulitis, lactose deficiency syndrome, and abdominal and right side pain has been manifested by no more than frequent episodes of bowel disturbance with abdominal distress.

6.  Throughout the appeal period, the Veteran's service-connected post-traumatic headaches have been manifested by no more than characteristic prostrating attacks averaging one in two months over the last several months.

7.  Throughout the appeal period, the Veteran's service-connected right hip bursitis has been manifested by, at worst, flexion to 100 degrees, abduction to 40 degrees, and no objective evidence of ankylosis, malunion or nonunion of the femur, or flail hip joint.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for establishing service connection for a right shoulder strain with degenerative changes have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  Throughout the appeal period, the criteria for a rating in excess of 10 percent     for gastroenteritis with diverticulitis, lactose deficiency syndrome, and abdominal and right side pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7327, 7319 (2016).

6.  Throughout the appeal period, the criteria for a rating of 10 percent, but not higher, for post-traumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

7.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for right hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated May 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, reserve records, post-service treatment records, and VA examination reports.  

The Board acknowledges that subsequent to the Veteran's most recent VA hip examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires    that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App.     158, 170 (2016).  In this case, the Veteran denied pain with weight-bearing. Furthermore, although passive range of motion was not specifically measured, it      is reasonable to assume that assisted motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.  Moreover, range of motion testing for the undamaged left hip was measured during the Veteran's first VA examination.  Accordingly, the Board finds that a remand for a new examination under Correia would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board also notes that action requested in the prior remand has been undertaken.  VA obtained updated VA treatment records and provided the Veteran with VA examinations in July 2016.  The record shows that the Veteran failed to report for a scheduled VA psychiatric examination, and she was notified of such failure via a September 2016 supplemental statement of the case (SSOC).  To date, she has not provided a reason for her failure to report to the VA examination.  Accordingly,             the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Service Connection Claims

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Moreover, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). Only conditions recorded on a veteran's examination report are to be considered as "noted."  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

      Respiratory Disability

As an initial matter, the Board notes that the Veteran's May 2006 application             for benefits indicates that she is seeking service connection for "pneumonia with secondary condition."  As will be discussed herein, the medical evidence of record does not show a current diagnosis of pneumonia.  However, the Veteran does have       a current diagnosis of asthma.  Therefore, interpreting the Veteran's claim broadly, the Board has characterized her service connection claim as one for any respiratory disability.  

The Veteran's reserve treatment records indicate that she consistently denied any breathing problems or shortness of breath on reports of medical history dated prior to her active duty service.  Additionally, the record does not show a diagnosis of asthma prior to active duty, and the Veteran's lungs and chest were noted to be normal on a June 2005 medical examination.

Service treatment records indicate that the Veteran was treated for pneumonia           in September 2005.  A March 2006 report of medical assessment shows that the Veteran's pneumonia resolved after treatment with antibiotics.  On a March 2006 post-deployment health assessment questionnaire, the Veteran reported difficulty breathing during her deployment.  On a March 2007 post-deployment health reassessment questionnaire, the Veteran again reported difficulty breathing,       which she believed was related to her deployment.    

The Veteran underwent a VA examination in May 2007 pursuant to her service connection claim for pneumonia, during which she reported difficulty breathing        and shortness of breath and wheezing on moderate exertion, which began while she was stationed in Kuwait.  She denied a history of asthma, but stated that she was diagnosed with pneumonia during service.  A chest x-ray was normal, and pulmonary function testing (PFT) revealed a mild restrictive ventilator defect by lung volumes, mildly reduced diffusion capacity of carbon monoxide (DLCO), and clinically significant improvement in forced vital capacity (FVC) and forced expiratory   volume in one second (FEV-1) with bronchodilators.  The examiner indicated 
that the Veteran's pneumonia had resolved. 

In August 2007, the Veteran presented to a VA primary care clinic as a new patient and reported symptoms of intermittent wheezing, which started around the time she returned from Kuwait in April 2006.  Based on a review of the PFTs performed during the May 2007 VA examination, the physician diagnosed the Veteran with asthma and prescribed an Albuterol inhaler.  

During a June 2016 VA respiratory examination, the Veteran reported current symptoms of intermittent dyspnea with hot weather and at night.  The examiner indicated that the Veteran had a diagnosis of asthma, which she treated with intermittent inhalation bronchodilator therapy and anti-inflammatory medication.  The examiner indicated that the Veteran did not have a current diagnosis of pneumonia, noting that her in-service pneumonia resolved with treatment, and        the medical evidence of record showed no recurrences.  

In summary, the evidence of record demonstrates that prior to her active duty service, the Veteran did not have a diagnosis of asthma, and she consistently denied a history of breathing problems.  During service, she reported difficulty breathing, which began during her deployment.  Upon her discharge from active duty, the Veteran filed a service connection claim for "pneumonia with secondary condition," and PFT testing performed during the VA examination conducted pursuant to that claim revealed          a diagnosis of asthma.  Based on the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that service connection for asthma is warranted.     See Gilbert, 1 Vet. App. at 53.  As the medical evidence of record does not show a current diagnosis of pneumonia, service connection for pneumonia is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence    of proof of a present disability, there can be no valid claim").  

      Right Shoulder Disability
      
The Veteran asserts that a current right shoulder disability is related to a December 2005 in-service motor vehicle accident. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a right shoulder strain and degenerative changes of the right greater tuberosity.  Accordingly, the first criterion for establishing service connection has been met.  

Reserve records dated prior to the Veteran's active duty service reveal a February 1991 note from a physician indicating that the Veteran sustained a right shoulder joint separation.  In 1997, the Veteran reported a history of undergoing a right rotator cuff repair.  

On a June 2005 report of medical examination, the Veteran's upper extremities were found to be normal, and no right shoulder disability was noted upon her entrance into active duty.  A December 2005 service treatment record indicates     that the Veteran reported right shoulder pain after being involved in a motor    vehicle accident.  She stated that she was a passenger in a sport utility vehicle (SUV) traveling about 15 miles per hour when a fast-moving truck struck the        rear driver's side of the SUV.  A physical evaluation revealed mild spasm of the sternocleidomastoid and upper trapezius and right arm tenderness.  The assessment was muscle spasms, and the Veteran was prescribed ibuprofen and Methocarbamol.  A March 2006 service treatment record shows that the Veteran complained of chronic pain in the right shoulder, clavicle, and arm.  Later that month, she was placed on physical profile of no lifting or carrying heavy weights for one month    due to aggravating pain in the right arm and shoulder.  

During a May 2007 VA examination, the Veteran reported injuring her right shoulder in a motor vehicle accident in 2005.  She reported current symptoms            of progressively worsening moderate to severe shoulder pain since the accident.  The examination report also indicates that the Veteran underwent right shoulder arthroscopic surgery in 1996.  X-rays of the right shoulder revealed evidence of a prior partial resection of the distal clavicle and mild degenerative changes at the greater tuberosity.  The examiner observed objective evidence of pain with range     of motion testing.

An August 2007 VA primary care note indicates that the Veteran presented as a new patient and reported shoulder pain since the December 2005 motor vehicle accident.  A September 2007 VA physical therapy note shows that the Veteran reported multiple areas of pain, including the right shoulder, ever since the 2005 motor vehicle accident.  VA treatment records show that the Veteran sought treatment for right shoulder pain again in November 2007, April 2010, June 2011, August 2011, February 2012, October 2013, July 2014, and August 2014.  Each time, she related the onset of her shoulder pain to the 2005 motor vehicle accident.  In October 2013, the diagnosis was a right shoulder strain.  In August 2014, the diagnoses included a probable trapezius muscle strain and chronic right shoulder pain, likely due to muscle strain and osteoarthritis, status post rotator cuff repair. 

The Veteran underwent another VA examination in June 2016, during which she reported a history of a right rotator cuff repair in the 1990s, but denied any further symptoms until the 2005 motor vehicle accident.  Since the accident, the Veteran reported intermittent moderate right shoulder pain, which increased with prolonged activity.  It was also noted that the Veteran sustained a joint separation of the right shoulder in February 1991.  The examiner diagnosed the Veteran with a right rotator cuff tear from the 1990's and opined that it was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran underwent a temporary aggravation of her right shoulder condition during the December 2005 motor vehicle accident; however, there was no documented sequela after the complaint of right-sided pain in December 2005.  Therefore, the examiner concluded that "besides the temporary aggravation, this pre-existing condition      has followed the natural progression during active duty."  

As no right shoulder disability was noted on the Veteran's June 2005 report of medical examination, she is presumed to have been in sound condition when she entered active duty service, unless clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  See 38 U.S.C.A. § 1111; see also 3.304(b) ("only such conditions as are recorded     in examination reports are to be considered as noted").

Although the Veteran's reserve records show a history of right shoulder joint separation and a right rotator cuff repair, the record does not show a prior diagnosis of a right shoulder strain or degenerative changes of the right greater tuberosity.  Additionally, the June 2016 VA examiner who diagnosed the Veteran with a preexisting right rotator cuff tear did not address either of these diagnoses.  Moreover, in opining that the Veteran's preexisting right rotator cuff tear was          not aggravated by service, the examiner relied on the fact that there was no documented sequela after the single complaint of right shoulder pain following        the December 2005 motor vehicle accident.  However, the record shows multiple complaints of right shoulder pain since that time, which the Veteran consistently related to the December 2005 motor vehicle accident.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Based on the foregoing, the Board finds that the record does is not clearly and unmistakably demonstrate that the Veteran's current right shoulder strain with degenerative changes existed prior to service and was not aggravated by service.  

In summary, the record shows that the Veteran injured her right shoulder in a motor vehicle accident in December 2005.  Degenerative changes of the right greater tuberosity were noted on x-ray within one year of discharge, with objective evidence of painful motion observed.  See 38 C.F.R. § 4.59 (2016) (painful joints are entitled to a minimum compensable rating).  As degenerative changes of the right shoulder manifested to a compensable degree within one year of discharge, and there is no affirmative evidence that the degenerative changes were not incurred during service, the Board finds that service connection for a right shoulder strain with degenerative changes is warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

      Psychiatric Disorder

The Veteran seeks service connection for PTSD, which she claims is related to the in-service motor vehicle accident and/or from generally serving in an imminent danger pay area. 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

Additionally, the evidence required to support the occurrence of an in-service stressor as the basis of a PTSD diagnosis varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types,     and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death    or serious injury, or a threat to the physical integrity of the veteran or others, such    as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms     fire, including suspected sniper fire; or attack upon friendly military aircraft, and      the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The record confirms that the Veteran served in Kuwait and was involved in a motor vehicle accident in December 2005.  A review of the Veteran's service treatment records reveals no treatment for or diagnosis of a psychiatric disorder during service.  On a March 2006 post-deployment health assessment questionnaire, the Veteran denied experiencing anything so frightening, horrible, or upsetting that,       in the past month, caused nightmares, intrusive thoughts, or avoidance.  She also denied feeling constantly on guard, watchful, easily startled, numb, or detached.  However, on a March 2007 post-deployment health reassessment, the Veteran answered affirmatively when asked if she had an experience so frightening, horrible, or upsetting that it caused nightmares, intrusive thoughts, and made he feel constantly on guard, watchful, and easily startled.  She also reported little interest       or pleasure in doing things and feeling down, depressed, or hopeless a few or several days.  The Veteran declined further information or assistance for stress      and emotional issues and indicated that PTSD and depression were minor concerns.

A May 2007 VA treatment record shows that a PTSD screen was negative, but a depression screen was positive.  During a May 2007 VA general examination, the Veteran reported a history of depression.  Her mood, affect, and judgment were normal; her behavior was appropriate; and there was no evidence of obsessive behavior, hallucinations, or delusions.  
	
A February 2012 VA mental health treatment record indicates that the Veteran was referred for evaluation for anxiety and complained of "all this post-traumatic stress disorder symptoms," such as headaches, dizziness, and unsteadiness.  She described intrusive memories and dreams about the in-service motor vehicle accident, which occurred about three times a month.  She also reported episodes of racing heart     and brief heart flutter.  It was noted that the Veteran reported having a lot of stress in her life at the time, but did not describe the type of stress she was under.  The impression was depressive disorder, anxiety disorder, general fatigue, and rule out major depressive disorder, general medical condition, and chronic fatigue.  While an initial PTSD screen was positive, the treatment provider later indicated that the Veteran's symptoms were sub-threshold for PTSD.

Upon review of the record, the Board finds that the probative evidence of record    does not show a current diagnosis of PTSD meeting the criteria set forth in 38 C.F.R. §§ 3.304(f) and 4.125.  With respect to the Veteran's claimed stressor of serving in    an imminent danger pay area, a diagnosis of PTSD requires an opinion from a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirming that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that her symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).  Although the Veteran is a registered nurse, she is not qualified to diagnose PTSD for purposes of 38 C.F.R. § 3.304(f).  With respect to the claimed stressor of a motor vehicle accident, the record does not show that her self-diagnosis of PTSD meets the criteria set forth in 38 C.F.R. § 4.125.  Thus, to the extent that       the Veteran is even qualified to diagnose psychiatric disorders, the Board assigns       no probative value to her self-diagnosis.  The Board assigns greater probative value      to the opinion of the VA psychiatrist who evaluated the Veteran's symptoms in February 2012 and opined that they did not meet the diagnostic criteria for PTSD. 

Although the record does show current diagnoses of anxiety and depression, there are no competent medical opinions of record linking either of these diagnoses, or any other psychiatric disorder, to the Veteran's active duty service.  As previously noted, the Veteran did not appear for her scheduled VA psychiatric examination.  Her failure to cooperate with VA made it impossible to obtain evidence that was    the aim of the planned examination, and the claim must therefore be evaluated        on the evidence of record.  See 38 C.F.R. 3.655(b).  As there is no competent          and probative medical evidence linking a current psychiatric disorder to service,      the preponderance of the evidence is against the Veteran's claim, and service connection for a psychiatric disorder must be denied.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  Moreover, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

      Gastroenteritis 

Disabilities of the digestive system are evaluated under 38 C.F.R. § 4.114, which provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation of the next higher rating where the severity of the overall disability warrants such rating. 38 C.F.R. § 4.114.  

The Veteran's service-connected gastroenteritis with diverticulitis, lactose deficiency syndrome, and abdominal and right side pain has been evaluated       under the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7327, relating to diverticulitis.  Diagnostic code 7327 instructs to rate as for irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  In this case, a 10 percent rating has been assigned for moderate irritable colon syndrome resulting in frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A maximum 30 percent rating is assigned for severe irritable colon syndrome causing diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

During a May 2007 VA examination, the Veteran reported a history of abdominal problems since 2005.  She reported current symptoms of nausea and vomiting    about three times a month, lasting two to three days, and alternating diarrhea and constipation.  She reported going to the emergency room on two occasions when her symptoms continued.  She specifically recalled being hospitalized for one day in 2006 with complaints of abdominal pain.  She also reported intermittent moderate abdominal pain about three to four times a week, for which she reported taking Advil.  There was no evidence of weight loss, malnutrition, or anemia. She also reported lactose deficiency syndrome since 2005, which was currently stable.       She reportedly stopped drinking milk due to severe diarrhea and abdominal    cramps when using milk products. She denied a history of indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, or post-prandial symptoms after ulcer surgery.  An abdominal / gastrointestinal examination was normal; bowel sounds were normal; and there     was no evidence of tenderness, palpable masses, hernia, ascites, or hemorrhoids.  

A January 2008 VA treatment record notes that the Veteran had no complaints of diarrhea.  An April 2008 VA treatment record indicates that the Veteran reported a history of diarrhea and gastrointestinal symptoms on a questionnaire; however, it was noted that her diverticulitis was inactive.  In June 2011, the Veteran denied abdominal pain, bowel changes, constipation, or diarrhea.  In August 2014, it was noted that the Veteran's abdomen was non-tender, bowel sounds were normal, and diverticulosis was stable.

During a June 2016 VA examination, the Veteran reported moderately severe left lower abdominal pain about two to three times a week, lasting three to four days.  She also reported intermittent nausea and vomiting, occasionally with soft stool.  She denied any current symptoms related to lactose intolerance.  The Veteran stated that her appetite was okay, and the examiner found no evidence of weight loss, malnutrition, neoplasms, tumors, or any other physical findings, complications, conditions, signs, or symptoms.  The Veteran also denied a history of peptic ulcer disease or gastrointestinal surgeries, and it was noted that a 2006 colonoscopy was negative. The Veteran reported being unemployed, but noted that she last worked the month before as an elder care worker.  It was noted that gastroenteritis with diverticulitis, lactose deficiency syndrome, and abdominal and right side pain did not impact her ability to work.

Upon review of record, the Board finds that a rating in excess of 10 percent for gastroenteritis with diverticulitis, lactose deficiency syndrome, and abdominal and right side pain is not warranted at any point during the period under review.  The record does not show diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Additionally, as there is no objective evidence of peritoneal adhesions or ulcerative colitis, a higher evaluation is not warranted on either of these bases.  See 38 C.F.R. § 4.114, Diagnostic Codes 7327, 7301, 7323 (2016).  	

      Post-Traumatic Headaches

The Veteran's service-connected headaches have been assigned a noncompensable rating pursuant to the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100, relating to migraines.  Pursuant to Diagnostic Code 8100, a noncompensable rating is warranted for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over     the last several months.  Id.  A maximum 50 percent rating is warranted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Id.  Dorland's Medical Dictionary defines "prostration"    as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  

During a May 2007 VA examination, the Veteran reported moderate right-sided headaches on a daily basis ever since the 2005 motor vehicle accident.  She stated that less than half of the attacks were prostrating, and she reported being able to continue activities during most headaches.  She also reported good response to medication and denied any side effects.

An April 2008 VA treatment record shows that the Veteran reported a history of migraine headaches, for which she was prescribed Zolmitriptan.  

Subsequent VA treatment records show that the Veteran denied headaches or dizziness in June 2011.  In February 2012 and July 2013, she complained of headaches and was prescribed sumatriptan. 

In January 2014, the Veteran presented to a VA emergency department complaining of worsening headaches over the past few days.  She described her headaches as "her usual migraine" with sinus pain.  She also reported sensitivity to light and seeing dots.  She denied sensitivity to sound.  The assessment was migraine headaches and sinusitis.  The Veteran was given Toradol for pain and discharged later that day.  It was noted that she had Imitrex for migraines and was advised to use flunisolide nasal spray.  

In August 2014, the Veteran presented to a VA emergency department with complaint of pain to the right side of her head, hip, knees, shoulder and back.       She was prescribed anti-inflammatory medication for knee and shoulder pain         and discharged.  An August 2014 VA treatment record indicates that the Veteran's migraines were stable.

The Veteran underwent a VA examination in June 2016, during which she reported mild left-sided headaches two to three times a week and severe headaches once a week.  She described prostrating attacks occurring about once a month.  It was noted that the Veteran did not have very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  She reported treatment with Tylenol for mild headaches and Imitrex for severe ones.  She denied any other associated symptoms.  
 
Upon review of the record, the Board finds that the evidence more nearly approximates a 10 percent rating for post-traumatic headaches for the entire     period on appeal.  In May 2007, the Veteran reported daily headaches, but stated that she was able to continue activities during most of them.  In April 2008, she    was prescribed Zolmitriptan for migraines.  Subsequent VA treatment records show treatment for numerous conditions; however, the Veteran did not seek treatment      for headaches again until February 2012 and denied any headaches in June 2011.  Thereafter, she complained of headaches on a few occasions in 2013 and 2014.      By August 2014, the Veteran's migraines were noted to be stable.  Subsequent     VA treatment records show no additional treatment for headaches; however, she reported continued headaches during the June 2016 VA examination.  Although     the Veteran reported prostrating attacks on a monthly basis during the June 2016 VA examination, the Board finds the medical evidence of record to be of greater probative value as to the Veteran's level of impairment than her assertions during the VA examination.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  In August 2014, the Veteran's migraines were noted to be stable, and the record does not show subsequent treatment for headaches, despite receiving treatment for other conditions.  Moreover, the Veteran told the June 2016 VA examiner that she took Imitrex for severe headaches; however, VA treatment records dated through 2016 do not show an active prescription for Imitrex (or generic sumatriptan) after 2014.  Based on the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record more nearly approximates characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.

The probative evidence of record does not support an evaluation in excess of 10 percent, as the findings noted above do not demonstrate any distinct period on appeal which reflects characteristic prostrating attacks occurring, on average, more than once every two months over the course of several months.  Accordingly, a rating in excess of 10 percent is not warranted for any distinct period on appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7005; see also Fenderson, 12 Vet. App.       at 127.

      Right Hip Bursitis

The Veteran's service-connected right hip bursitis has been assigned a 10 percent rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Pursuant to Diagnostic Code 5252, a 10 percent rating is warranted for hip flexion limited to 45 degrees; a 20 percent rating is warranted for hip flexion limited to 30 degrees; a 30 percent rating is warranted for hip flexion limited to 20 degrees; and a maximum 40 percent rating is warranted for hip flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.   

During a May 2007 VA examination, the Veteran reported constant burning and moderate to severe right hip pain, which was aggravated by prolonged exercising or standing and alleviated by herbal medication.  She denied taking any prescribed pain medications.  She reported flare-ups upon prolonged sitting, which caused difficulty getting up and resulted in 75 percent of normal motion for hours. It          was noted that she could sit or stand for about two hours at a time and could walk about 50 feet.  She denied using any assistive devices.  The examiner observed no evidence of abnormal weight bearing, and the Veteran's gait was normal.  Range of motion testing revealed extension to 30 degrees, flexion to 125 degrees, adduction to 25 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees, with pain throughout.  There was no additional limitation after repetitive use.  X-rays revealed no evidence of osteonecrosis.  The Veteran reported that her usual occupation at the time was a reservist and stated that she had been unemployed for less than a year because she has not found a job and had pain.  

VA treatment records show frequent complaints of chronic right hip.  X-rays of      the right hip performed in December 2009 revealed possibly very minimal early degenerative changes involving the superior aspect of the right hip joint.  Soft tissues were unremarkable.  X-rays performed in August 2011 revealed no detectable abnormality, but views were noted to be limited by obesity. The right      hip exhibited full range of motion.  June 2015 x-rays revealed anatomic alignment and no fractures or osseous lesions.  X-rays performed in February 2016 revealed enthesopathic changes along the right side, well-maintained joint space, and             no acute fracture, subluxation, or significant degenerative abnormality. Mild degenerative changes of the symphysis pubis were noted.

During a June 2016 VA examination, the Veteran reported constant moderate pain in the right hip.  She reported flare-ups after prolonged activity, during which she experienced severe pain, but denied any functional loss or impairment.  It was noted that the Veteran used a walker and took Voltaren for pain.  Range of motion testing of the right hip revealed flexion to 100 degrees, extension to 20 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  It was noted that adduction was not limited such that the Veteran could not cross her legs.  There was no additional limitation after repetitive use.  The examiner noted pain on all ranges of motion, but it did not result in          any functional loss, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  There was no evidence of pain with weight bearing, crepitus, or localized tenderness or pain on palpation.  Muscle strength was normal with flexion, extension, and abduction, and there was no evidence of atrophy, ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

Upon review of the record, the Board finds that a rating in excess of 10 percent      for right hip bursitis is not warranted at any point during the period under review.  The Board has reviewed and considered the Veteran's assertions in support of        her claim, including her reports of pain with prolonged standing and walking.  However, the objective medical evidence of record is of greater probative value     as to the Veteran's level of impairment than her assertions.  There is no evidence   of flexion limited to 30 degrees or less such that a higher rating would be warranted, even after consideration of pain, the Veteran's claim that she exhibited about 75 percent of her normal motion during flare-ups, and other symptoms described in DeLuca.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  The Board notes that, at worst, flexion was limited to 100 degrees, with no additional limitation of motion after repetition.  During flare-ups, flexion was limited to approximately 75 degrees, with no additional functional loss noted. As such, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252. Additionally, as there is no objective evidence of ankylosis,
malunion or nonunion of the femur, flail hip joint, or abduction limited to 10 degrees or less, a higher evaluation is not warranted on any of these bases.  See 38 C.F.R.          § 4.71a, Diagnostic Codes 5250, 5253, 5254, 5255 (2016).  

      Conclusion

Neither the Veteran nor her representative has raised any other issues pertinent to the claims on appeal, nor have such been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, for those claims that have been denied, the preponderance of the evidence is against those claims, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for pneumonia is denied.

Service connection for asthma is granted.

Service connection for a right shoulder strain with degenerative changes is granted.

Service connection for a psychiatric disorder, to include PTSD, is denied.

A rating in excess of 10 percent for gastroenteritis with diverticulitis, lactose deficiency syndrome, and abdominal and right side pain is denied.

A rating of 10 percent, but not higher, for post-traumatic headaches is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for right hip bursitis is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


